DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by JP2006143276 (English translation provided herein).
An eco-friendly packaging (since cast PP, oriented PP and PVA are disclosed) with an accommodation space, wherein the eco-friendly packaging is formed by bonding multilayer films, and the multilayer films each comprise:  a first layer comprising a base layer including oriented polypropylene, and a coating layer applied to the outer surface of the base layer by coating; and a second layer laminated on the inner surface of the base layer, the second layer including cast polypropylene, comprising:  a sealing part sealed along the circumference of the accommodation space, wherein the sealing part is formed by bonding the second layers of the multilayer films (paragraphs [0010 – 0013], Figs. 1-2).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2006143276 (English translation provided herein) in view of Nanba et al. (US 2009/0238500).
JP2006143276 discloses wherein the coating layer is formed by coating the surface of the base layer with at least one of polyurethane dispersion (PUD) and polyvinyl alcohol (PVA), wherein the coating layer is formed by depositing AlOx or SiOx on the surface of the base layer films (paragraphs [0010 – 0013], Figs. 1-2).
JP2006143276 does not disclose a packaging further comprising:
a virtual unsealing line for unsealing the accommodation space; and an unsealing part cut at the edge of the sealing part corresponding to the virtual unsealing line, further comprising:  an opening and closing part arranged on the inner surface thereof between the virtual unsealing line and the accommodation space, wherein the opening and closing part is configured to selectively open and close the accommodation space, wherein the opening and closing part comprises female and male fastening members that have length directions parallel to the virtual unsealing line, and are attached respectively to both sides of the inner surface of the eco-friendly packaging to fasten to each other, the accommodation space is unsealed by cutting the eco-friendly packaging 
Nanba discloses a packaging further comprising:  a virtual unsealing line for unsealing the accommodation space; and an unsealing part cut at the edge of the sealing part corresponding to the virtual unsealing line, further comprising:  an opening and closing part arranged on the inner surface thereof between the virtual unsealing line and the accommodation space, wherein the opening and closing part is configured to selectively open and close the accommodation space, wherein the opening and closing part comprises female and male fastening members that have length directions parallel to the virtual unsealing line, and are attached respectively to both sides of the inner surface of the eco-friendly packaging to fasten to each other, the accommodation space is unsealed by cutting the eco-friendly packaging along the virtual unsealing line, and the unsealed accommodation space is selectively opened and closed by fastening the female and male fastening members to each other (Fig. 8 and paragraphs [0124 – 0131]) for the purpose of providing a zipper which can be improved in unsealing and enable the bag to be resealed and unsealed after the bag is unsealed (paragraph [0001]).
Nanba also discloses wherein the female and male fastening members are formed of at least one of polypropylene or polyethylene (paragraph [0083]).
	Both references are drawn to packaging bags.
Therefore it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided a packaging further comprising:  a virtual unsealing line for unsealing the accommodation space; and an unsealing part cut 
The gas barrier properties recited in instant claim 9 are necessarily present in JP2006143276 because JP2006143276 discloses a base oriented PP layer, a cast PP sealant layer and a PVA barrier coating on the base layer which are the same materials and structure recited by applicant.  It would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to have provided the gas barrier properties recited in claim 9 in order to provide improved gas barrier properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tanaka et al. (US 2009/0022435) discloses a packaging bag comprising an oriented PP base layer and a cast PP sealant layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM